Case 19-10888-KHK        Doc 54 Filed 04/03/20 Entered 04/04/20 00:25:32                  Desc Imaged
                              Certificate of Notice Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                                          FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

    In the Matter of:

             MARK ANTHONY ANDERSON                       Chapter 13
                        Debtor                           Case No. 19-10888-KHK

                                ORDER DENYING CONFIRMATION

            Upon proper notice and a hearing on objection(s) to the Chapter 13 Plan; it is, therefore

             ORDERED that confirmation of the Debtor’s Plan filed February 6, 2020 is denied; and
    it is further

            ORDERED that unless the Court has entered an order previously confirming a Chapter
    13 Plan, the Debtor shall take one of the actions enumerated in Local Bankruptcy Rule 3015-2
    within twenty-one (21) days from this Order and that the failure to do so may result in the
    dismissal of this Chapter 13 bankruptcy case; and it is further

           ORDERED that the Clerk mail a copy of this order to the Debtor, the attorney for the
    Debtor, the attorney for the objecting creditor(s), and the Chapter 13 Trustee.



    Date: Apr 1 2020                              /s/ Klinette H. Kindred
                                                  _______________________________
                                                  Klinette H. Kindred
                                                  United States Bankruptcy Judge

                                                  Entered on Docket: April 1, 2020



    I ask for this:                                   SEEN and AGREED:

    __/s/ Thomas P. Gorman_____                       /s/ Nathan A. Fisher
    Thomas P. Gorman, Trustee                         Nathan A. Fisher
    300 N. Washington St.; Ste. 400                   Fisher-Sandler, LLC
    Alexandria, VA 22314                              3977 Chain Bridge Rd., #2
    (703) 836-2226                                    Fairfax, VA 22030
    VSB #26421                                        Counsel for Debtor
Case 19-10888-KHK       Doc 54 Filed 04/03/20 Entered 04/04/20 00:25:32              Desc Imaged
                             Certificate of Notice Page 2 of 3

    Order Denying Confirmation, page 2
    Case #19-10888-KHK, Mark Anthony Anderson

                                  Local Rule 9022-1(C) Certification

           The foregoing Order was endorsed by and/or served upon all necessary parties pursuant
    to Local Rule 9022-1(C).

    /s/ Thomas P. Gorman
    Thomas P. Gorman, Chapter 13 Trustee



    PARTIES TO RECEIVE COPIES

    Mark Anthony Anderson
    Chapter 13 Debtor
    1411 Admiral Drive
    Woodbridge, VA 22192

    Nathan A. Fisher
    Attorney for Debtor
    Fisher-Sandler, LLC
    3977 Chain Bridge Rd., #2
    Fairfax, VA 22030

    Thomas P. Gorman
    Chapter 13 Trustee
    300 N. Washington Street, Ste. 400
    Alexandria, VA 22314
        Case 19-10888-KHK              Doc 54 Filed 04/03/20 Entered 04/04/20 00:25:32                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-10888-KHK
Mark Anthony Anderson                                                                                      Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: douglasse                    Page 1 of 1                          Date Rcvd: Apr 01, 2020
                                      Form ID: pdford3                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 03, 2020.
db             +Mark Anthony Anderson,   1411 Admiral Drive,   Woodbridge, VA 22192-2602

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 03, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 1, 2020 at the address(es) listed below:
              Andrew Todd Rich    on behalf of Creditor    DITECH FINANCIAL LLC bkvaecfupdates@bww-law.com
              John P. Fitzgerald, III    ustpregion04.ax.ecf@usdoj.gov
              Lauren Virginia French    on behalf of Creditor    DITECH FINANCIAL LLC lauren.french@bww-law.com,
               bkvaecfupdates@bww-law.com;laurenfrenchesq@gmail.com
              Nathan A. Fisher    on behalf of Debtor Mark Anthony Anderson Fbarsad@cs.com, barsad@aol.com
              Sindi Mncina     on behalf of Creditor    NEWREZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING
               smncina@rascrance.com
              Thomas P. Gorman    ch13alex@gmail.com, tgorman26@gmail.com
                                                                                              TOTAL: 6
